EXAMINER'S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in an interview with Poornima Balasubramanyam on April 5th, 2021.

The application has been amended as follows: 
Claims:  
28. (Currently amended) The system of claim 1, wherein thesystem is one of:
a simultaneous localization and mapping system; and
a depth camera assembly.


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Sherman (US 20150341734 A1), Muehlhausen et al. (US 20160260441 A1), Gran et al. (US 20140185847 Al), and Benattar (US 20160165342 Al), expressly teaches or reasonably suggests, “generate one or more transfer functions based at least in part on the DoA estimation, the one or more transfer functions comprising a head-related transfer function (HRTF) for a user of the audio system; update one of the one or more transfer functions based on position information received from an external system, the position information describing a position of the microphone array in the local area; and synthesize audio content based on the updated transfer function“, along with the other claim elements, in a manner as claimed.
Independent claims 13 and 27 are allowed for analogous reasons as claim 1.
	Dependent claims 2-12, 14-26, and 28 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654                                                                                                                                                                                            
/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654